DETAILED ACTION
Claims 10-24 are pending as amended on  21 June 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.
Election/Restrictions
Newly submitted claims 21-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Claims 21-24 are directed to a method of modifying graphite nanoplatelets, which were not elected in Applicant’s response filed on 3 March 2022.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-24 are  withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment and Arguments
Applicant’s amendment overcomes the rejection under 35 U.S.C. 102 (a)(1) of claims 10-20  over Peyvandi.  The rejection has been withdrawn.  However, a new ground of rejection has been formulated in view of “Surface-rnodified graphite nanomaterials for improved reinforcement efficiency in cementitious paste”,  Peyvandi, et al.,  Carbon, 2013,175-186 (hereinafter Peyvandi’2013).
Applicant’s arguments in light of the amendment have been fully considered but are moot as they don not apply to the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peyvandi in view of Peyvandi’2013
Regarding claims 10-13 and 19 , Peyvandi teaches  a method for improving  properties of cement comprises adding Graphite nanoplatelets (GnPs) to a cement slurry and curing the slurry at 150° F and 10,000 psi   to form a cementitious nanocomposite (p1, Abstract and Introduction;  p5, Experimental Methods; and p5,  Results and Discussion), wherein the  GnPs are surface modified by introduction of hydrophilic groups on the edges of graphene sheets, which facilitates the uniform dispersion of the GnPs  and bonding within the cementitious paste (p4, Graphite Nanomaterial  Surface Modification, Figure 2 and p 7, Conclusions), and the nanoplatelets are separated and individually dispersed  within the slurry (p5, Experimental Results and Discussion,  and Figure 2).
Peyvandi teaches that the surface modified GnPs offer significant gains in cement properties such as physical  and durability characteristics of hydrated paste, flexural and tensile strength,  toughness resistance, mechanical strength,  shrinkage resistance of the paste, rheology, integrity, controlling of microcracks and leakage, etc. (p1, Abstract and Introduction,  p5, Experimental Results and Discussion, and p7 and 8, Table 2 and  Conclusions), which meet the claimed properties.
While citing Peyvandi’2013 (p4, Graphite Nanomaterial  Surface Modification),  Peyvandi does not teach introduction of hydrophilic groups via chemical surface treatment. 
Peyvandi’2013 teaches one of the technique to introduce hydrophilic groups on graphite nanomaterials includes covalent attachment of functional groups  (abstract and p178, 2.2.2.)
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to modify the graphite nanoplatelets of Peyvandi  with the covalent attachment technique of Peyvandi’2013 since it would have been obvious for one of ordinary skill in the art to apply a known technique to a known device (method, or product) to yield predictable results. In the instant case, a known technique to introducing hydrophilic groups to  the surface of graphite nanoplatelets. See MPEP 2143 (D).
 Regarding claims 14-15 and 18, Peyvandi teaches  the cement is used as a cement sheath in a wellbore, and the nanomaterial helps to  prevent debonding of cement from formation rock or the casing,  takes tortuous  diffusion path and inhibits  fluid communication through cement pore structure (p1, Abstract,  and p1 and 2,  Introduction).
	Regarding claim 16 , Peyvandi teaches  the modified GnPs are present in an amount of 0.2 vol.% of anhydrous cement (p7, Conclusions), which meets the claimed amount. 
	Regarding claim 17 , Peyvandi teaches the cement is used in oil and gas well from the drilling phase to the plug and abandonment (p2, top paragraph and p4, third paragraph).
	Regarding claim 20 , Peyvandi teaches the nanoplatelets percolates and forcing tortuous diffusion paths (Figure 2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766